Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 26, 2019

                                     No. 04-19-00494-CR

                                    Richard A. CANTU, Jr.,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. 17-11-293-CRW
                           Honorable Sid L. Harle, Judge Presiding

                                        ORDER
       The reporter’s record was due to be filed with this court on August 19, 2019. See TEX. R.
APP. P. 35.1. One day later, court reporter Staci D. Slayden filed a notification of late record.
She requested a sixty-day extension of time to file the record.
        The reporter’s request for an extension of time to file the reporter’s record is GRANTED
IN PART. See id. R. 35.3(c) (limiting an extension in a regular appeal to thirty days). The
reporter’s record is due on September 18, 2019. See id.
        If the reporter’s record is not filed with this court by September 18, 2019, any further
requests for additional time to file the record must be accompanied by a signed, written status
report. The report must describe the transcript by day with the date, description, page counts,
and remarks for each day. The page counts must include the total number of pages, the number
of pages edited, proofread, and formatted into the required electronic form (including
bookmarks). The report may describe any unusual aspects of the record. The report must
describe any problems the court reporter reasonably believes may delay the completion of the
record beyond the extended date. A preferred form for the status report, with an accompanying
example, is attached.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court